                                        LAW OFFICES OF

                           KOFFSKY & FELSEN, LLC
                                    1150 BEDFORD STREET
                                STAMFORD, CONNECTICUT 06905
                                        (203) 327•1500
                                   FACSIMILE (203) 327•7660




Filed Via ECF
                                             June 30, 2021



Honorable Paul A. Engelmayer
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

               Re: U.S. v. Jonathan Rodriguez, et al
                    S-15 Cr 445 (PAE)
Dear Judge Engelmayer:

       The undersigned has been appointed by the Court to assist in the representation of
defendant Jonathan Rodriguez in his pro se application to the Court for Compassionate Release
pursuant to 18 U.S.C. § 3582(c). I respectfully move, nunc pro tune, that the Court extend the
deadline for filing an amended application for Compassionate Release until July 30, 2021.

       To begin with, I apologize to the Court and counsel for allowing the Court's scheduling
Order to go unheeded. It was never my intention to disregard the Court's Order and although I
attempt to keep a tight rein on my calendar, the Court's Order was not docketed on my schedule
and the dates set by the Court were not complied with. Again, I apologize to the Court.

        On or about May 28, 2021, the Court re-appointed the undersigned to represent Mr.
Rodriguez on his application for Compassionate Release and further, to file a memorandum in
support thereof on or before June 18, 2021. Since the date of the re-appointment, the undersigned
has communicated with Mr. Rodriguez about his need to file an application for compassionate
release with the Warden of Gilmer FCI, the facility where he is currently housed and to supply the
undersigned with copies of his BOP medical and disciplinary records. Authorizations were sent
to Mr. Rodriguez for his signature. To date, Mr. Rodriguez's medical records have been received
by this office but not his Progress Report or his disciplinary paperwork. On June 16, 2021, the
undersigned communicated with the Executive Assistant at Gilmer FCI requesting his/her
assistance in being provided with the requested reports. These documents have yet to be received
by this office.
Honorable Paul A. Engelmayer
United States District Judge
        Re:    U.S. v. Jonathan Rodriguez, et al
               S-15 Cr 445 (PAE)
June 30, 2021
Page 2.


        The undersigned moves, nunc pro tune, for an extension of time until July 30, 2021, in
which to file a supplemental application for Compassionate Release on behalf of Mr. Rodriguez.
The undersigned believes that the extension of time will permit the undersigned to receive a
response from the Warden of Gilmer FCI on Mr. Rodriguez's administrative request for
compassionate release, will permit the undersigned to receive and review both the disciplinary
records and medical records of the defendant and file a memorandum in support of the defendant's
application.



       I thank the Court for its consideration of the instant application.

                                              Respectfully submitted,


                                              Isl :J3ftllC£ ~- J~fuJ
                                              Bruce D. Koffsky
cc:    All Counsel of Record




                                         Granted. The Government's response to Mr. Rodriguez's
                                         memorandum is due by August 6, 2021.


                                                   SO ORDERED.



                                         June 30, 2021                 PAUL A. ENGELMAYER
                                                                       United States District Judge
